In a proceeding pursuant to CFLR article 78 to set aside a determination of a Hearing Officer dated March 26, 2004, which denied the petitioner’s application pursuant to Real Froperty Tax Law article 7 to reduce the tax assessment of his real property, the petitioner appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.), dated January 20, 2005, which denied his petition and, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
When reviewing a hearing officer’s determination of a small claims assessment review (see RFTL 732), the court is limited to ascertaining whether there was a rational basis for the determination.
The evidence, which included comparable recent sales, provided a rational basis for the hearing officer’s determination that a reduction in the assessed value of the petitioner’s property was not warranted. The Supreme Court correctly upheld the determination (see Matter of Sofia v Assessor of Town of Eastchester, 294 AD2d 509, 510 [2002]; Matter of Barbera v Assessor of Town of Pelham, 278 AD2d 412, 413 [2000]; Matter of McNamara v Board of Assessors of Town of Smithtown, 272 AD2d 617, 617-618 [2000]; Matter of Meola v Assessor of Town of Colonie, 207 AD2d 593, 594 [1994]). Crane, J.P., Goldstein, Rivera and Dillon, JJ., concur.